Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 1 of 62 PageID #: 865




                             Exh. C
                                       to
                    Provisional MOTION to
       WITHDRAW PLEA & DISMISS CASE
         ______________________________________

              10 Step Program Used by IRS/DoJ
      to Enforce the Income Tax on Nontaxpayers
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 2 of 62 PageID #: 866




                  The Ten Step Program
              Used by IRS/DoJ to Enforce the
               Income Tax on Nontaxpayers




                                                         Authors:
                                                          Michael B. Ellis
                                                          Robert A. McNeil


                                                         Revised:
                                                          November 27, 2020




                                   Page 1 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 3 of 62 PageID #: 867




      Described herein is the program IRS uses to enforce the income tax on nontaxpayers IRS
  derisively labels “non-filers”. In simplified summary, IRS never prepares “substitute income tax
  returns”, or “summary records of assessment” concerning targeted nontaxpayers/“non-filers” on
  any date shown in IRS’ invariably falsified digital or paper records.

      IRS’ Automated Substitute For Return program, (ASFR), run by IRS’ Collections Division,
  used the Sun MicroSystems Platform (SMSP) to automatically falsify the Individual Master File
  (IMF) records of targeted nontaxpayers IRS labels “non-filers”. IRS’ Examinations Division,
  however, uses the Audit Information Management System (AIMS) in a more labor-intensive
  approach. But both variations result in similarly falsified digital (IMF) annual tax “modules”
  concerning victims, upon which IRS bases subsequent creation of falsified paper documentation
  for courts. Both methods are detailed below, and documentary evidence (beyond that attached)
  is available on request.

      When IRS uses the AIMS software to justify actions concerning nontaxpayers, these steps
  are involved:

  Step 1:   Improper Presumption Made
  Step 2:   IRS Improperly Imports the Phrase “SFR 150” into an IMF
            Module, using an override code
  Step 3:   IRS Conceals that improper entry
  Step 4:   IRS “Assigns” the phantom Return to Examinations via a TC 420
  Step 5:   IRS Creates Documents to Justify “Changing” the “0.00” Amount Due
  Step 6:   Exams Creates an “SFR Package”, Claiming 6020(b) as Authority
  Step 7:“Package” Deficiency Numbers are entered into IMF as TC 300 or
            290
  Step 8:   Creation of “Self-authenticating”, False Certifications for Use by DoJ
  Step 9:   High Level IRS Attorneys Knowingly Approve Entire program
  Step 10: DoJ Conceals the Scheme, Uses Its Fruit, and Profits from It

      When IRS uses the Sun MicroSystems Platform to falsify IMF records,1 Steps 2-7 are fully
  automated, as detailed in IRS’ Internal Revenue Manual, sections 5.18.1.1, et seq., (link here
  www.irs.gov/irm/part5/irm_05-018-001r ), and discussed below.

      Our core discovery is shocking but simple. IRS’ all-controlling software, known as the
  Individual Master File, (IMF), appears to have been written to prevent IRS from entering
  claimed “deficiency” amounts unless entries are previously made into an IMF annual module
  concerning a targeted “non-filer”, which produce the appearance that 1.) IRS supposedly

  1 IRM Section 5.18.1.3.1 (04-06-2016) ASFR System Overview “ASFR is a stand-alone
  system residing on a Sun Microsystems platform at the Enterprise Computing Center
  (ECC).”


                                           Page 2 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 4 of 62 PageID #: 868




  received a return from a targeted “non-filer” (when IRS didn’t), and that 2.) IRS supposedly
  prepared, on claimed dates, a substitute for return 1040A for the “non-filer” (when IRS didn’t).

      IRS paper records are later fabricated, based on the underlying falsified digital records, to
  reflect those “facts”, and to reflect as well (in forfeiture cases) IRS’ pretended preparation of
  “summary records of assessment” on claimed dates, (when IRS didn’t). The falsified paper
  documents are used by the DoJ, in forfeiture and criminal prosecutions, to conceal the invariable
  falsification of IRS’ falsified digital (IMF) records, which controls the interaction of the Service
  with targeted Americans. DoJ is fully aware of the program, and uses the falsified records while
  concealing the exculpatory evidence of the program’s existence, as shown below.

      We provide ten documents to support our claim IRS invariably falsifies IMF modules
  concerning targeted “non-filers” to bypass the software protections written into the IMF
  software.

     This document is “spirally” organized, to scaffold a reader’s knowledge. We review the
  scheme three times, adding detail to each review.

  WHAT DIFFERENCE DOES IT MAKE?

      The inference derived from the existence of the systematic falsification of IRS records is
  staggering. Since 1.) Congress cannot authorize the commission of crimes by law enforcement,2
  and since 2.) IRS invariably falsifies the annual “module” of the Individual Master File records
  concerning targeted “non-filers”/nontaxpayers to make it appear IRS supposedly received a
  return from a “non-filer” when it didn’t, that IRS prepared a substitute income tax return when it
  didn’t, etc., Congress did not impose any duty upon “non-filers” to file income tax returns.

      Said differently, since enforcing the income tax on those who don’t voluntarily provide
  sworn 1040’s invariably requires IRS to commit computer and document fraud, the program’s
  existence infers Congress never ACTUALLY imposed any duty upon “non-filers” to file
  returns. 3 The program exists to conceal Congress’ failure to impose any actual duty on

  2  In Olmstead v. United States, Justice Brandeis wrote: “When these unlawful acts were
  committed, they were crimes only of the officers individually. The Government was
  innocent, in legal contemplation, for no federal official is authorized to commit a crime on
  its behalf,” and: “The Eighteenth Amendment has not, in terms, empowered Congress to
  authorize anyone to violate the criminal laws of a State. And Congress has never purported
  to do so. The terms of appointment of federal prohibition agents do not purport to confer
  upon them authority to violate any criminal law. Their superior officer, the Secretary of the
  Treasury, has not instructed them to commit crime on behalf of the United States. It may
  be assumed that the Attorney General of the United States did not give any such
  instruction.”
  3 26 U.S.C. §1: “There is hereby imposed on the taxable income of every....” The phrase

  “taxable income” has never been defined by IRS. Without close analysis, it looks like a duty
  was imposed. But, was it? We don’t answer that question. We merely present facts.

                                             Page 3 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 5 of 62 PageID #: 869




  Americans, and IRS’ lack of authority to enforce the income tax on those who don’t voluntarily
  file returns.

      That said, however, this is a FACT-BASED discussion of the income tax enforcement
  scheme, not based on legal arguments raised by typical income tax challengers. That means we
  are not attempting to prove whether Congress imposed the income tax on Americans. We are
  only proving the FACTS IRS commits layered fraud to enforce the income tax on those who
  supposedly “fail to file” sworn returns. And, our extensive experience in litigation over the past
  seven years PROVES government-employed attorneys have no answer to our factual claims,
  since based exclusively on IRS-provided manuals, FOIA disclosures, litigation discovery and
  mailings to victims. [We will discuss separately our quiet litigation to date across the country,
  which offers perverse confirmation of the correctness of our discoveries.]

  Part A. Overview, 4 Background Matters, Summary

      Overview

       Until Sept. 2017, IRS’ Collections Division used a fully automated software program,
  running on the “Sun MicroSystems Platform”, (SMSP), and IRS’ Examinations Division still
  continues using the Audit Information Management System (AIMS) software, to insert certain
  critical, improper entries in IRS’ Individual Master File annual records (IMF) concerning
  targeted “non-filers”.

      The IMF controls all interaction by the Service with Americans, so entry of data in an annual
  tax module is strenuously protected. But no similar protections are written into the AIMS or
  SMSP, both of which can modify IMF annual records.4

     Computer/document fraud occurs at several stages of the income tax enforcement process, as
  shown below.5

     As a starting point, please take a moment now to review “Doc. A”, a “6020(b) Certification”
  prepared by IRS concerning Michael Ellis and 2007. Please note carefully the date of its
  preparation: “04/12/2010”, the importance of which will become apparent as we review the
  AIMS/IMF sequence used by IRS’ Examinations Division.

  Four (4) Background Matters

      a. The Individual Master File (IMF), AIMS and SMSP

  4 Before the ASFR computer program was begun in 1986, the Service accomplished the
  same result with “dummy returns”, blank paper 1040s used as placeholders to make it
  appear a return existed which IRS could pretend to audit.
  5 Documentation to support each fact set forth herein is provided, or can be more fully upon

  request. And Mr. Robert McNeil, a forensic accountant with forty years of experience, will
  attest to each uncovered step in the institutionalized, invariable program in minute detail.

                                            Page 4 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 6 of 62 PageID #: 870




      As noted already, IRS constructed the Individual Master File (IMF) database to control the
  interaction of the Service with Americans and with other entities. The related AIMS database
  (Audit Information Management System) was created to track IRS audits made by the
  Examinations Division of IRS. The SMSP (Sun MicroSystems Platform) was created for use by
  IRS’ Collections Division, and comprises a fully automated sequence that falsifies data entries in
  IMF annual “modules” concerning targeted nontaxpayers, and simultaneously produces falsified,
  incorrectly dated, unsigned documents IRS labels as “Proposed Assessments”, “30 day letters”
  and “90 day letters”, as explained below.

      After falsifying IRS’ digital IMF records, issuing letters to victims, etc., IRS prepares
  falsified “Certificates of Assessments, Payments and Other Matters” for use in Court and to
  prevent victims from discovering and proving the underlying digital fraud. In other words, IRS
  prepares falsified paper documents for court proceedings to conceal the underlying fraud
  whereby the IMF digital records are falsified.

      Each tax year, a separate file is opened in the IMF for a taxpayer, which file IRS calls a “tax
  module”. [See, for example, Doc. H, a printout of the entries made in a module concerning Ellis
  and 2007. There are many variations of printouts of IRS records available. This one is labeled
  by IRS as “IMF MCC TRANSCRIPT-SPECIFIC” and was prepared on 05-28-2010.]

      An annual tax module concerning a person can be opened in the IMF using several different
  transaction codes, including “140”, “971”, etc. The module can be either opened “by hand” or
  automatically by the SMSP, as part of the “Automated Substitute For Return” program.

     Every event that occurs between IRS and a taxpayer or a nontaxpayer/“non-filer” is
  memorialized in an IMF annual module by entry of three digit “transaction code” numbers. This
  process ensures absolute accuracy and tracking of accounting.6

     For example, as defined by the IRS in “Document 6209”, (the oddly named “decoder
  manual” for the IMF), a transaction code numbered “150” is the code entered into an IMF
  module when IRS memorializes that a person filed a return that year. [See Doc. 6209, Pg. 8-9.]

     Although the phrase “SFR 150” appears in all modules concerning targeted
  nontaxpayers/“non-filers”, [See for example Doc. F, attached, Pg. 1.], the exact phrase “SFR
  150” is never defined by IRS, despite multiple references to it appearing in IRS documentation.7



  6  Between the IRS’ Processing Codes and Information Manual (a.k.a. “Document 6209”),
  the Internal Revenue Manual, and the AIMS Reference Guide, each possible three-digit
  code that can appear in an IMF is discussed and described as to its meaning and function.
  7 See Doc. 6209, Pg. 12-13, IRS instructs employees: “Use an original return blocking series

  for cases in which the TC 150 is an SFR/Dummy TC 150”, and in the 6209 Manual, Pg. 13-
  13, the letters “SFR” are defined by IRS as “substitute for return”. Interesting phrase
  “SFR/dummy”. See Footnote 4.

                                             Page 5 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 7 of 62 PageID #: 871




  But, IRS has repeatedly, publicly conceded, it has no authority to execute substitute INCOME
  TAX returns under 26 U.S.C. §6020, as shown next.

      b. Authority to Perform Substitute Returns does NOT include INCOME Tax Matters

      In Section 5.1.11.6.7 of IRS’ Internal Revenue Manual, (“IRM”, the “Bible” to IRS
  employees), IRS’ Commissioner claims to have received delegated authority pursuant to
  “Treasury Delegation Order 182” to calculate and perform “substitute for returns” (SFR’s) in
  certain, narrow instances where none have been filed, but should have been. This authority is
  derived from a statute passed by Congress: 26 U.S.C. §6020(b). But, although the text of TDO
  182 (now TDO 5-2) has never been published by IRS, the authority to perform substitutes for
  return is fully revealed by IRS in IRM 5.1.11.6.7 and two other places, 8 unequivocally stating
  that said authority is limited to “employment, excise and partnership taxes”, (unless a taxpayer
  “elects” for IRS to prepare a substitute income tax return for him, as shown below). [Link here:
  http://www.irs.gov/irm/part5/irm_05-001-011r-cont01.html, scroll down to 5.1.11.6.7 “IRC
  6020(b) Authority”.]

      Thus, it now appears IRS unlawfully extends the authority given in 6020(b), by publicly
  pretending that said authorization justifies creating substitute INCOME tax returns, despite IRS’
  published concessions it has no such authority. And in fact, as we discovered, IRS never
  prepares substitute income tax returns on any date shown in IRS records concerning targeted
  “non-filers”. IRS uses computer and document fraud to conceal its lack of duly-delegated
  authority to prepare substitute income tax returns, as further explained below.

      c. Three Types of Individuals

     For purposes of this discussion concerning income tax, there are three types of “individuals”
  about whom IRS maintains IMF records:

         1.) those who file “1040” returns voluntarily,

         2.) those who elect/ask IRS to compute a “1040A” for them, pursuant to §6014,
             and

         3.) those who IRS claims supposedly “fail” or “refuse” to file anything, i.e.
              nontaxpayers IRS denigrates by labeling “non-filers”.



  8  The limitation on the authority to perform substitute returns in only employment,
  partnership and excise matters is precisely confirmed in both the Revenue Officer’s
  Training Manual, [See Doc. D, pgs. 1-2 attached], Unit 1, Page 23-2: “The IRM restricts the
  broad delegation shown in figure 23-2… to employment, excise and partnership tax returns
  because of constitutional issues.”, and in the Privacy impact Assessment IRS issues
  concerning 6020(b). [Link here: http://www.irs.gov/pub/irs-pia/auto_6020b-pia.pdf]

                                            Page 6 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 8 of 62 PageID #: 872




      IRS’ highly complicated, fully encoded IMF, AIMS and SMSP computer programs were
  created to provide a systematic method to memorialize any/every possible event involving
  income taxes and taxpayers.

      Each year when a person voluntarily files a fully executed sworn “1040” return, the entry of
  a transaction code “150” is made in the IMF record of that person for that given annual module
  (tax year), to memorialize the taxpayer’s filing.

      To handle situations when a taxpayer “elects”/chooses for IRS to compute and file a return
  for them in any given year, as authorized at 26 U.S.C. §6014, or for situations when IRS prepares
  substitute returns in excise, employment or partnership matters, IRS software engineers created a
  transaction code “SFR 150”, to document that preparation. That is, with respect to elections by
  taxpayers under §6014, IRS uses a certain sequence of data entries made in AIMS to produce the
  phrase “SFR 150” in an IMF module to memorialize the request by a taxpayer that IRS prepare a
  substitute for return for her/him. IRS then produces the substitute return requested, sending
  copies to the requestor.

     But, how does IRS deal with nontaxpayers, i.e., so-called “non-filers”? As we shall see, IRS
  misapplies the computer procedure created to process §6014 elections. But first, let’s take a
  short side trip.

      d. The Fifth Amendment – Does it Apply?

     The Fifth Amendment to the Constitution makes it unlawful for the Government to compel
  Americans during the course of a criminal trial to provide evidence which the Government
  could use against them in court.9 But, before any criminal proceeding is instigated, IRS hangs
  over the heads of all Americans the threat of criminal prosecution if they don’t voluntarily
  provide a tax return. Yet, how can filing an income tax return be both voluntary and mandatory
  simultaneously?

      That irreconcilable conflict is resolved through surreptitious digital and document fraud,
  which, since invariable, has been approved at the highest levels of the Service and the DoJ. IRS
  uses computer fraud to quietly rape the due process rights of Americans, and not one in a million
  can articulate it.


  9 A Form 1040 is sworn as to its accuracy, so it is “evidence”, (and it can’t be compelled). In
  Hale v. Henkel, 201 U.S. 43, (1906), still unreversed, the Supreme Court stated: “The
  individual may stand upon his constitutional rights as a citizen. He is entitled to carry on
  his private business in his own way. He owes no duty to the State or to his neighbors to
  divulge his business, or to open his doors to an investigation, so far as it may tend to
  criminate him. He owes no such duty to the State....Among his rights are a refusal to
  incriminate himself...”   Gov’t. lawyers get around that by claiming the 5 th Amendment
  right only applies DURING criminal prosecutions, hence, they claim it cannot be asserted
  before a prosecution begins.

                                            Page 7 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 9 of 62 PageID #: 873




       To handle many routine situations when someone “fails” to “voluntarily” file a return that
  IRS thinks should have been filed, IRS stood up the “Automated Substitute for Return Program”
  (ASFR) in 1986, which was run by IRS’ Collections Division. 10 That program used the Sun
  MicroSystems Platform, (which was suspended in Sept. 2017, although it may have since been
  restarted.) But, IRS also created the sequence of steps whereby the Examinations Division can
  use the Audit Information Management System (AIMS) software to falsify the all-controlling
  IMF software. Either method comprises an IRS record falsification scheme so carefully layered it
  is likely no one at IRS knows all the moving parts.

       In brief summary of the core initial fraud, IRS “games” its sophisticated IMF database, using
  either of its related databases, AIMS or SMSP, to create the appearance IRS received a return
  from a “non-filer” and that IRS prepared a substitute income tax return on claimed dates, despite
  the well-camouflaged TRUTH that IRS never prepares substitute income tax returns on any date,
  let alone those shown in IMF records concerning targeted “non-filers”/nontaxpayers.

      IRS misuses the software procedure created to process legitimate taxpayer “elections” under
  26 U.S.C.§6014, as proven by decoding the “Document Locator Numbers” (DLN) automatically
  assigned by the IMF software to each “SFR 150” transaction, as detailed below.

      After studying numerous Individual Master File records used to justify attacking “non-filers”,
  we discovered that ONLY after the initial sequence of fraudulent entries described below, will
  the IMF software allow later entry of claimed “deficiency” dollar amounts IRS wants to collect
  as supposedly owed by the “non-filer”.

      More specifically, IRS Examination Division employees can open a “skeletal account” in the
  AIMS database by entering a certain transaction code (“TC 424”) simultaneously with a certain
  override/push code (“036”). When the skeletal module is assigned to an IRS Examiner, a
  sequence of entries is then kicked off between the AIMS and IMF databases, resulting in the
  targeted annual IMF tax module falsely reflecting the receipt by IRS of a 1040A return from a
  “non-filer” and the pretended existence of a substitute income tax return prepared by IRS, (“SFR
  150”) on a claimed, but false date.

      IRS’ Collections Division used/uses the Sun MicroSystems Platform to streamline the record
  falsification process, requiring no human participation until the entry into the IMF module (via a
  “transaction code” 290 or 300) of the claimed deficiency amounts, calculated originally by the
  SMSP without human input.

      Our Government is raping the priceless protected due process rights of targeted Americans
  using computer fraud, concealed by document fraud (and by layered attorney fraud in courts).

  10See link: https://www.irs.gov/irm/part5/irm_05-018-001r IRM, Part 5. Collecting Process,
  Chapter 18. Liability Determ. Section 1. Automated Substitute for Return (ASFR) Program.



                                            Page 8 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 10 of 62 PageID #: 874




       Next is a short two-page summary of how both versions of the program work, to give a
   general feel for the language and the documentary exhibits. The full description begins on Pg.
   13.



                      Each Step SUMMARIZED of the AIMS/IMF Program

       Now, we present a brief description of the invariable sequence IRS and DoJ use to justify
   attacking targeted nontaxpayers/“non-filers”, when using the AIMS software. [A separate
   description is provided below of the sequence used when IRS’ Collections Division uses the
   ASFR program run on the Sun MicroSystems Platform to drive the attack.]

       The sequence never changes, so is “institutionalized”, not ad hoc. Specifically, when IRS
   contends someone “fails” or “refuses” to file a 1040, in Step 1, IRS unlawfully presumes,
   pursuant to a certain illogical Treasury Regulation (detailed below), that the person supposedly
   filed a return anyway, showing a zero (“0.00”) amount due thereon.

      In Step 2 of the program, if the AIMS software is being used, IRS improperly employs a
   computer procedure created to process elections under 26 U.S.C. §6014 when people ask IRS to
   prepare a 1040A for them, which procedure includes use of an overriding “Push Code 036.”

       That is, after entering into the “Audit Information Management System” (AIMS) database a
   transaction numbered “424” simultaneously with the override “push code 036”, that sequence of
   two simultaneous transactions automatically produces in the targeted IMF annual module
   concerning a victim, the phrase “Return Received Date” with a corresponding claimed date, even
   though IRS claims the target is a “non-filer”, i.e., she/he filed no return.

      In Step 3, IRS conceals the 424/036 transaction, by entering a 425 transaction.

      In Step 4, when the module/“account” is assigned to a particular Examinations Division
   employee via a “420” transaction, precisely 11 days later, the phrase “SFR 150” automatically
   appears in the targeted IMF record, (“SFR” means substitute for return), even though no
   substitute income tax return was ever prepared by IRS on any date, let alone those shown in IRS’
   IMF records concerning a “non-filer”.

        Said differently, when the Examinations Division is involved and uses the AIMS software to
   initiate an attack on a “non-filer”, the related IMF module concerning a tax year related to the
   “non-filer” is altered to reflect that the person supposedly requested IRS to perform a 1040A
   “substitute for return” (SFR) on the person’s behalf, and that one was supposedly prepared,




                                            Page 9 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 11 of 62 PageID #: 875




   despite the fact no such request was made, nor was any substitute income tax return 1040A ever
   prepared.11

       In Steps 5-7 of the AIMS/IMF sequence, IRS creates a set of paper documents government
   attorneys label as a “Substitute for Return package” (a.k.a. “SFR package”) which the attorneys
   falsely infer to be a substitute income tax return. However, no IRS employees, even those who
   make such “packages”, ever swear to have prepared a substitute income tax return. [See Docs.
   A and I attached, which are two of the documents invariably assembled as part of an “SFR
   package.” Doc. A, a “Form 13496”, is the covering “certification“ of a typical “package”; Doc.
   I, is an “Income Tax Examination Changes” Form 4549, where upon an IRS Examinations
   Division employee calculates the supposed “deficiency amount” owed by the targeted
   nontaxpayer. Please bear in mind IRS has unarguable authority to prepare “SFRs” in excise,
   partnership and employment matters, but not in income tax matters, unless a taxpayer elects IRS
   to prepare one. This explains why Government attorneys never use the full phrase “substitute
   income tax return”, but always use the misleading acronym “SFR”, which IRS unarguably HAS
   authority to prepare, but only in employment, excise and partnership tax matters, or upon the
   election of a taxpayer.]

       After Step 7, when the “deficiency amount”, penalties and interest supposedly due are
   entered/memorialized in the IMF record for that year via “transaction codes” (TC) “300”, “170”
   and “160” respectively (as shown below), in Step 8 another IRS employee looks at that tax
   module concerning the targeted victim, which module now contains the claimed deficiency
   amounts supposedly due.       Then the employee creates a so-called “self-authenticating
   certification” as to what she sees. [See, for example, Doc. J, a Form 4340 “Certificate of
   Assessments, Payments and Other Specified Matters.”]

       As would be expected in a white collar operation directed and approved by attorneys, the
   person who creates the “Certificate”, (in Doc. J, a Ms. “Denise Bradley”), does not identify the
   person (“Maureen Green”) who computed the supposed “deficiency” amount as part of the “SFR
   package”, nor the date of Green’s work, April 12, 2010. [See Doc. J, the Form 4340 Certificate
   which does not mention Green or the date she computed on the Income Tax Examination
   CHANGES Form 4549 (Doc. I) the amounts supposedly owed by Ellis for 2007.]

       Instead, Ms. Bradley posits in the “Certificate” she created THREE contradictory, all
   incorrect dates, all of which fact-finders will presume 12 to be that on which an SFR was


   11 We are seeking to acquire the “source code” software documentation written by the
   engineers to PROVE IRS is misusing procedures created to legitimately process requests by
   taxpayers to prepare 1040A returns, when prosecuting nontaxpayers. We can see that’s
   what they are doing, but we want to use the source code to prove the transactions being
   used were not created for that purpose.
   12 Unless a victim can PROVE the Certificate is falsified, the “presumption of regularity”
   controls. The attorneys involved will simply say “The presumption of regularity supports

                                            Page 10 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 12 of 62 PageID #: 876




   performed by IRS. Looking at Bradley’s Certificate, the type DoJ presents to courts, Ms.
   Green’s identity cannot be determined, nor can she be summonsed to testify as to her authority to
   perform SFRs in income tax matters.

       [In criminal prosecutions, the DoJ doesn’t create certifications. Prosecutors, instead, first
   simply assume, along with juries, that Congress imposed a duty upon all Americans to file and
   pay income tax. Then, prosecutors use live witnesses reviewing bank records to prove that a
   taxpayer received the minimum amount the Government claims triggered an income tax liability.
   The live witness will also testify that no return filed by the targeted victim appeared in IRS
   records. But, IRS prosecutors ALWAYS conceal and refuse to provide the exculpatory digital
   and documentary evidence we have uncovered, which, if presented to juries, would defeat the
   presumption Congress imposed any duty upon “non-filers” to file returns.]

       In Step 9, IRS deliberately “uses” its falsified records to initiate non-judicial collection
   activities, civil forfeitures and criminal prosecutions, in violation of 18 U.S.C. §1001, which
   proscribes both the falsification of federal records, and any “knowing use” of falsified records.

       And finally, in Step 10, (in instances where IRS wants to justify
   forfeitures/seizures/liens/levies, etc.), IRS provides the falsified “self-authenticating
   certifications” to the DoJ to conceal the underlying fraud, and to shield IRS employees and
   experts from being cross-examined concerning the IMF, which digital record contains decodable
   evidence proving IRS commits concealed criminal acts to enforce the income tax.13

   Part B. Ten (10) STEP Program Detailed

   Step 1: Improper Presumption Made

       The scheme begins at Treasury Regulation 26 CFR §301.6211-114 which illogically states in
   pertinent part: “If no return is made… the amount shown as the tax by the taxpayer upon his
   return shall be considered as zero”. [Emph. Added. Please read that again, slowly, then verify.]

      We might justly wonder, when “no return is made” how a return can be assumed to exist and
   be assumed to show a zero amount due. That contradictory language was written by IRS


   the official acts of public officers and, in the absence of clear evidence to the contrary, courts
   presume that they properly discharged their official duties.” See U.S. V. Dixon, 672
   F.Supp. 502, 508. Dist. Court, MD Alabama 1987. Now, victims CAN defeat that
   presumption.
   13 In its “Criminal Tax Manual”, as shown below, the DoJ explicitly suggests to United

   States Attorneys they should avoid allowing the IMF transcript to appear in court, which is
   a transparent instruction to attorneys to conceal the exculpatory evidence found in the IMF
   records. So, the DoJ secures convictions in 97% of “willful failure to file” cases based on
   falsified underlying IRS records.
   14 Carefully compare 26 CFR §301.6211 with 26 U.S.C. §6211. Don’t trust our claim.


                                            Page 11 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 13 of 62 PageID #: 877




   attorneys, supposedly authorizing IRS employees to presume a return was filed by a “non-
   filer”(!), and which return shows a zero (“0.00”) amount due.15

       However, regulations written by IRS are meant to explain and “implement” the related
   statute created by Congress, which in this case is found, of course, at 26 U.S.C. §6211. The
   statute written by Congress in 26 U.S.C. §6211, upon which regulation §301.6211 is based, does
   not mention instances where “no return is made”. So, the regulation “exceeds the scope” of the
   related statute, by supposedly authorizing IRS to presume, in cases where no return is filed, that
   one was supposedly filed showing a “zero” amount due.

       The regulation, thus, is void, as applied to Americans. More specifically, the presumption is
   unlawful because courts long ago held that “Although the Service has authority to issue
   regulations for the enforcement of the revenue laws, that authority does not extend to
   establishment of rules creating presumptions which are out of harmony with the statutory
   provision involved.”16

       It is, moreover, not a reasonable extension of the statute because it provides an enormous
   power to IRS which Congress did not, and could not, give: the power to presume an imaginary
   return has been filed when none exists. [How that presumption helps IRS is explained shortly.]
   Again, it was long ago decided that: “The Commissioner has no more power to add to the code
   (via implementing regulations) what he thinks Congress overlooked than he has to supply what
   Congress has deliberately omitted.”17

       Since mere regulations cannot exceed the scope of the underlying statute Congress passed,
   and since Treasury Regulation §301.6211 attempts to authorize an illogical presumption that a
   return was supposedly filed by a non-filer showing a “zero” amount due, the regulation is void.

        So, exactly what advantage did IRS secure for itself by writing the illogical regulation?

       Although IRS has never publicly identified any source of authority to perform substitute
   income tax returns, IRS unquestionably DOES have statutory authority to AMEND any sworn
   income tax return that is filed, (if it might be wrong in any particular), since it is filed under oath
   as to accuracy. [See Footnote 18.] The presumption written into Regulation §301.6211 allows
   IRS to assume/pretend a 1040 return was filed by targeted “non-filers”/nontaxpayers, and to
   assume/pretend it shows a zero amount due, which, if it had been true, IRS has legitimate power
   to amend or “change”, (exactly what IRS pretends to do in Step 4, et seq.).


   15 Attorneys are aware of an interesting presumption in law: that if a duty is imposed, the
   law presumes that duty was performed. Hence, the presumption that a return was filed
   showing a 0.00 amount owed.
   16 Commissioner v. Produce Reporter Co., 207 F.2d 586, Eastman Kodak Co. v. U.S. 48 F

   Supp 357, etc.
   17 Arkansas-Oklahoma Gas Co. v. Commissioner, 201 F.2d 98.


                                               Page 12 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 14 of 62 PageID #: 878




       Without the wholly illogical and unlawful presumption IRS created for itself at §301.6211,
   IRS couldn’t take a single step against a person exercising their right to avoid providing the
   Government evidence which could be used against him/her in court, because when no return
   exists, IRS has nothing to use as a starting point.18

   Step 2: IRS Improperly Imports the Phrase “SFR 150” into an IMF Module

      Based on the unlawful presumption in Step 1, IRS Collections Division then falsifies the
   IMF annual record (“module”) for a given year, making the IMF record for that year show IRS
   supposedly performed a 1040A substitute income tax return on a specific date claimed, at the
   request of a so-called non-filer. More specifically, in cases where no 1040 return is filed, and
   IRS feels one should have been, it appears IRS unlawfully uses the software procedure created to
   process legitimate instances when a taxpayer “elects” (asks) IRS to calculate a return for them,
   pursuant to 26 U.S.C.§6014.19

       The Collections Division starts the process by first opening a “skeletal record” in the “Audit
   Information Management System” (AIMS), containing only a person’s name and TIN. 20
   Specifically, by entering in AIMS a transaction numbered “424”, in conjunction with the entry of
   a “push code” numbered “036”, and with a victim’s name and social security number, employees
   kick off the typical AIMS/IMF sequence.21 [See Doc. G, TXMODA version of the IMF record
   for Ellis and 2007, to see the “424R” which occurred on “01132010”.]

       Functionally, IRS claims a 424/036 simultaneous transaction entered in AIMS is a
   “requisition” by the AIMS software to the Master File software, whereby AIMS requests a full

   18   Please see link here:       http://www.irs.gov/pub/irs-wd/1998-053.pdf, (courtesy copy
   attached hereto as Doc. L ) the 1998 internal Memo written by IRS Assistant Chief
   Counsel for IRS staff only (“In no event shall it be disclosed to taxpayers or their
   representatives”). Therein, Page -3-, Paragraph 2, she states: “[T]he penalties of perjury
   statement has important significance in our tax system. The statement connects the
   taxpayer’s attestation of tax liability (by the signing of the 1040 statement) with the
   Service’s statutory ability to summarily assess the tax.” IRS clearly has authority to verify
   or challenge sworn returns that are not accurate in any way. But, stated in its obverse,
   without a voluntary sworn statement, IRS appears to have no lawful authority to
   summarily assess income taxes. Hence, IRS quietly commits criminal fraud in its internal
   records, after assuming a return was filed.
   19 Again, the IMF software “source code” will prove that statement, that IRS attacks

   targeted nontaxpayers by improperly using software procedures created to process elections
   under §6014.
   20 Before the advent of the ASFR program, IRS performed the same fraud by creating

   “dummy”, blank paper returns containing only a targeted victim’s name and social security
   number entered.
   21 See Document 6209, pg. 13-17: AIMS Push Codes “Note: using a Pushcode 036 will

   automatically generate a TC 150 and TC 420 on Master File.” And, in Document 6209,
   pg. 12-17: “”036 Non-filer: will computer generate a substitute for return TC 150 at Master
   File 2 cycles after input.”

                                            Page 13 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 15 of 62 PageID #: 879




   matching record from IMF, upon which IRS Examinations Division employees can work,
   complete with statutory collection dates, (ASED, CSED), etc. After the dual 424/036 entry is
   entered in AIMS, a “424” will appear in the IMF module/record juxtaposed beside a certain
   claimed “RET RCVD DT”, (a date claimed as a “return received date”), even though no return
   was received on that date, or any other, from a targeted nontaxpayer. [See Doc. G. TXMODA]
   Neither the IMF nor AIMS software is “aware” that no return exists at the time the 424/036
   transaction is made.

       Thus, transactions 424/036, made simultaneously in AIMS, starts a sequence whereby the
   targeted IMF is falsified in multiple ways.

       IRS uses the AIMS database to create the impression in IMF that a 1040A return was
   supposedly prepared by IRS at the request of a victim. [See for example, Doc. B, the AMDISA
   “screen print” concerning Ellis and 2007, revealing that a 1040A was the supposed subject of the
   424/036 transaction on “01132010”, (January 13, 2010) concerning Ellis and 2007]. 22

       MOST importantly, ONLY AFTER that initial set of falsifications of an IMF record will the
   IMF software allow later entry of “deficiency” totals computed long after the ASFR program
   resulted in the falsified IMF.

       It is valuable to bear in mind, as noted above, that a.) IRS has never stated any source of
   authority explicitly empowering performance of substitute income tax returns, (unless a taxpayer
   elects such preparation) yet, b.) IRS does have unquestioned authority to modify any sworn
   return that is filed. So, in Step 2, IRS is circumventing the IMF software restrictions to provide
   itself power to take later actions, by making the official IMF record reflect that a return WAS
   filed (which “0.00” amount shown they later “change” in Steps 4 and 5).

       Restated: without injecting the phrases “RET RCVD DT” and “SFR 150” into the targeted
   annual module of a nontaxpayer, with corresponding claimed but false dates, and showing a
   “0.00” amount due, (which is just a placeholder), the software restrictions written into the IMF
   apparently will not allow IRS to later enter claimed deficiency amounts, computed on “Income
   Tax Examination CHANGES” forms, into the targeted annual module, as explained below.

       Importantly, IRS’ Processing Codes and Information Manual, a.k.a., “Document 6209”,
   defines the initial Step 2 “TC 424” transaction [See Document 6209, pg. 8-18] made by the
   Collections Division as a “return that has been referred to examinations or appeals division”.
   But, it is OBVIOUS that, by definition, “non-filers” file NO returns.



   22 The associated DLN, when decoded, also provides explicit confirmation that IRS is
   misusing procedures designed to process 1040A requests. See 6209 Manual, Pg. 4-1,
   “Document Locator Numbers” and Pg. 2-5, defining that a number “10” reflects that a
   1040A is the subject of the transaction. See also Footnote 22.

                                            Page 14 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 16 of 62 PageID #: 880




       And we know, by multiple proofs, that no return, whatsoever, had been prepared at the time
   the “424” appears in the IMF. For example, see IRS FOIA response to Mr. Robert McNeil [Doc.
   K], attached to this summary, wherein he sought from IRS all documentation associated with the
   Document Locator Number (DLN) 29210-888-00000-0 printed beside the phrases “RET RCVD
   DT” and “SFR 150”. IRS responded by disclosing to Mr. McNeil that “this DLN is computer
   generated and there is no paper document associated with it. Therefore, there are no documents
   responsive to your request.” [See Footnotes 22 and 23 describing “DLNs”.]

   Step 3: IRS Conceals the TC 424 by “Reversing” it with a “425”

       Referring again to documentation concerning Ellis and 2007, in Doc. H, there was, literally,
   no return to be “referred” by anyone in IRS to any division on the RET RCVD DT, return
   received date, shown of “01132010”, as claimed in the IMF Transcript [Doc. H]. Those phrases,
   and related dates, were injected into the module upon the initial 424/036 transaction.

       So, to conceal the fact that no return existed to refer to Examinations when the phrase
   “Return Received Date” was entered by fraud into a “non-filer’s” IMF via AIMS, IRS
   Collections Division initiates, on the same day as the 424/036 transaction, a follow-on
   transaction in AIMS, numbered “425”, which simply removes the “424” transaction from view
   in the “IMF Complete” and “IMF Specific” screen prints.

       Thankfully, it is not removed from other screen prints/versions of IRS records, such as
   AMDISA and TXMODA, and still exists to prove IRS mendacity. [See Doc. G, TXMODA
   concerning Ellis and 2007 which shows the 424 transaction. Thus, we also see that IRS uses
   multiple variant versions of its records, so that no single screen print shows all actions of IRS
   simultaneously. Hence, requests must be made specifically for the full set of documentation to
   get a complete picture of how the program works. And, IRS is fighting such requested
   disclosures.]

        IRS defines a 425 transaction as “A TC 424 that was reversed.” [See Document 6209, Pg. 8-
   18.] But, certain evidence gets left behind in the IMF after a TC 425, which IRS cannot erase, (a
   telltale “document locator number” for one example 23), due to the audit trail required by the IMF
   software. Such pieces of evidence remaining after a 425 transaction is made to conceal a
   previous 424 transaction, proves that IRS improperly used, in Step 2, the software procedure

   2314-digit Document Locator Numbers (DLN) are assigned to every single IMF transaction,
   pointing researchers to the physical location of the paper documents to which the numbered
   transaction refers. Each digit in the DLN has a specific purpose. For example, the fourth
   and fifth digits of a DLN indicate the subject of the transaction. The numbers “09” or “10”
   in the fourth and fifth places of the DLN regarding the “SFR 150 entry” indicate a “1040A,
   either unpaid or fully paid”, was supposedly the subject of the “424” transaction, even when
   no 1040A was requested by a victim to be computed by IRS. [See Doc. B, AMDISA screen
   print, which literally states the document IRS claims to be processing concerning Ellis and
   2007 was a “1040A”. That document never existed.]

                                            Page 15 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 17 of 62 PageID #: 881




   appropriate only for requests made by someone in the IRS to calculate a 1040A return. [See
   Doc. H, for the DLN associated with the phrase SFR 150, even though no actual document exists
   associated with that entry. DLNs are discussed carefully below.]

       Although the 424 transaction is removed from sight in the IMF module/record after the 425
   transaction, the accompanying data that IRS desired to enter in the affected module is not
   ‘reversed’ out, but still remains in the module, i.e., the critical term “Return Received Date”,
   (“RET RCVD DT”), with an associated claimed date.24

       [Since few people know of the existence of IRS’ “Document 6209”, (or the “AIMS
   Reference Guide” and the “Internal Revenue Manual”), and even fewer have time to study such
   things, it is statistically impossible that a person under IRS attack can discover the scheme and
   determine the identity of the IRS Collections employees who falsified the IMF record via a TC
   424/036, then concealed it the same day via a TC 425. According to the Fifth Amendment,
   “procedural due process” contemplates the right to know opposing evidence and the right to
   cross-examine adverse witnesses. Yet, the Commissioner surreptitiously falsifies his records
   concerning targeted “non-filers” to conceal the identity of IRS employees engaged in acts they
   have no authority to perform.]

   Step 4: IRS “Assigns” the Phantom Return to Examinations via a TC 420

       The 424/036 and 425 transactions begun in the AIMS database, prepares the targeted module
   for the entry of a “420” transaction, which is input at the time a module is assigned to an
   Examinations Division auditor. [See for example Doc. G, TXMODA re Ellis and 2007. When
   looking at Doc. G, please incidentally notice that the 424 transaction is still visible in that
   version of the record concerning Ellis for 2007, but, not visible in the IMF Complete version of
   the record for 2007.]

       IRS defines a TC 420 variously, as: “indicat[ing] that a return has been referred to the
   Examinations or Appeals Division”, and “the return has been assigned in the Examinations or
   Appeals Division.” [6209 Manual, Pg. 8-18.] But, no return existed to have been referred to, or
   to have been assigned to, any IRS employee.




   24 As noted, the 6209 Manual defines a “425” as “a TC 424 that was reversed”, which is just
   one more deception. In truth, the 424 was not “reversed” in any way, it was simply
   removed from view in the IMF transcript. The effects desired by IRS remain behind in the
   IMF, so, nothing was “reversed”; the number “424” was just hidden under the 425. That is,
   the only thing the 425 transaction did was to conceal the 424 from view in the IMF screen
   print, making it, thus, more difficult to find out exactly how the phrase “SFR 150”, the
   “0.00”, the “Return Received Date”, etc., came to be entered into the module of an IMF.
   Deliberate acts to conceal previous crimes are themselves criminalized in 18 U.S.C. §4 as
   “misprision”. There is no legitimate reason to remove the 424 from view in the IMF.

                                            Page 16 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 18 of 62 PageID #: 882




       In contradiction, elsewhere in the IRM we read that a 420 transaction code appearing in an
   IMF is simply the automatic response of the AIMS software telling the IMF software that a full
   record has been “established” in AIMS, after the 424/036 requisition for full matching data was
   made. 25

   Whichever definition of a “420” transaction is applicable in this situation, (whether that
   transaction is supposed to occur at the assignment by a human to an IRS auditor, or is the
   automatic response of AIMS to IMF reflecting establishment of a fully operational AIMS
   record), precisely 11 days after the 420 transaction shows up in an IMF, the phrase “SFR 150”
   automatically appears in the IMF record, accompanied by yet another specifically claimed date,
   and an amount claimed due of 0.00, (memorializing the “zero” return presumption of 301.6211).
   But, no “SFR” (substitute for return) occurred on any date shown.

   Step 5: IRS Creates Documents to Later Justify “Changing” the “0.00” Amount Due

       After IRS falsifies an annual module as discussed in Steps 2-4, it is ready for the assigned
   “Examinations Division” auditor to build out a fully falsified record. Examinations looks at the
   Form 1099s or W-2s sent to the Government concerning a “non-filer”, (against which IRS
   records show no match of either a filed return, or an election under §6014 for IRS to perform an
   SFR), then does an initial computation of an amount supposedly owed to IRS. That computation
   is typically done on an “Income Tax Examination Changes” Form 4549 [See Doc. I, where
   “Maureen Green” prepared one concerning Ellis on April 12, 2010.]

       Forms 4549 are supposed to be used by auditors to track “changes” they make to deficiency
   amounts when an original return was already filed. However, since no initial actual return exists
   in the case of a “non-filer”, the employee filling out the Form 4549 will only be instigating the
   eventual “Change” of the “0.00” placeholding amount due, injected into the module via Steps 2-
   4.

       That is, in Step 5, IRS is preparing paper documents to justify changing the zeros entered in
   an IMF earlier, via the 424/036 and 420 transactions. Although IRS employees have unarguable
   authority to “change” any sworn return filed (if they can find evidence the sworn return was
   incorrect in any respect), what they are changing in the case of “non-filers” turns out to be only
   zeros. [After the auditor’s “deficiency” amounts claimed due are memorialized by entry into the

   25  From “AIMS Reference Guide”, Sec.4.4.1-1, (scroll to “Skeletal Accounts) – “AIMS
   creates a skeletal record when IDRS CC AM424 is input, showing the requisition and
   limited taxpayer information. Once the request goes to Master File and is matched, Master
   File sends an opening record to AIMS and the account becomes fully established. Once fully
   established, AIMS sends a TC 420 back to Master File.”
   Also, in AIMS Ref. Guide, Sec. 4.4.1-1, (scroll to “Fully Established Aims Account”):
   “Once a TC 424 posts to Master File and is matched, Master File sends an opening record
   back to AIMS which is when the account becomes fully established. AIMS then sends a TC
   420 back to Master File.”

                                            Page 17 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 19 of 62 PageID #: 883




   IMF module, IRS will, as we shall see in Step 6, fraudulently claim the amounts entered on the
   “Change” Form comprise part of a purported “substitute for return package”, or “SFR package.”
   The claimed deficiency amount will be later entered via either a TC 290 or TC 300 transaction.]

   Step 6: Exams Creates an “SFR Package”, Claiming 6020(b) as Authority

       The Examinations Division auditor who filled out the paper 4549 “Change” Form (in Ellis’
   case for 2007, a “Maureen Green”), is not done. She then attaches that Form to a so-called
   “6020(b) Certification”, [See Doc. A, attached], to an “Explanation of Tax” Form 886, and to
   other docs, bundling them together in a so-called “substitute for return package”, (“SFR
   Package”), which is then shipped to IRS data entry clerks, so that the claimed dollar amounts
   “due”, as generated by the “package” creator, (Green), can be entered in Step 7 into the IMF. A
   copy of the “package” is also shipped to the victim.

       Although the package-creator (“Green” in Ellis’ 2007 case) never claims she performed a
   “substitute income tax return,” she infers that she did because she states on the 6020(b)
   Certification in her “package” that Treasury Delegation Order 182 (now 5-2) supposedly
   authorizes her to perform substitutes for return. For reasons unknown, but suspected, IRS has
   never published the text of TDO 182, now TDO 5-2. But, all three IRS publications discussing
   the authority to perform substitute returns pursuant to TDO 182 uniformly agree it is strictly
   limited to 1.) employment, 2.) excise and 3.) partnership taxes, or when a taxpayer elects IRS to
   prepare one for him/her. [See Background Matter B. above.]

       So, the “Package Lady” (Maureen Green in Ellis’ case for 2007) avoids calling her work a
   substitute income tax return. Everyone else involved will assume her work to be a substitute
   income tax return anyway and all government lawyers will claim it to be an “SFR” which the
   unlearned ‘outsiders’ (tax court judges, defense counsel, victims) assume is a substitute
   INCOME TAX return.

       Note the difference between a “substitute for return”, which she HAS authority to prepare but
   only in regard to three (3) types of matters, and a “substitute income tax return”, which she has
   no authority to prepare unless a taxpayer elects it. She just writes that she has authority, pursuant
   to 6020(b), to perform “substitutes for return” pursuant to TD 182, which is technically true, but,
   only in three limited instances, which do not include income tax matters related to “non-filers.”

   Step 7A: Package Numbers Entered into IMF as a TC 300 or 290

       In this Step, if IRS is using its AIMS software (rather than the SMSP) to falsify the IMF, the
   “Package Lady’s” “Income Tax Examination Changes” computations on the Form 4549 then get
   memorialized in the IMF module/record by entrance therein of transaction codes, which might be
   either a Transaction Code numbered “300” or “290.” [See for example Doc. F 2007 IMF
   Transcript Complete concerning Ellis and 2007.] Both a TC 300 and 290 are defined similarly
   by IRS’ 6209 Manual as “Additions to Tax” transactions, and further defined as” “Assesses

                                              Page 18 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 20 of 62 PageID #: 884




   additions to tax as a result of an examination or collection adjustment to a tax module that
   contains a TC 150 transaction” already. [See Document 6209, pg. 8-15, Emphasis added]

       From that descriptor, we know that the “SFR package” which the Examinations Division
   created in Step 6, is not, itself, treated by IRS internally as a substitute income tax return. It is
   not an “SFR 150” transaction which occurred on the claimed “Return Received Date”, since a
   “150” transaction refers to a return, and some sort of 150 transaction MUST be in place in an
   IMF module BEFORE the TC 300 or TC 290 “Additions to Tax” deficiency amounts claimed
   due can be entered. [Does that make sense to the Reader? Please reread the previous two
   paragraphs.]

       In other words, IRS’ encoded internal records prove that the IRS treats “SFR packages” as
   “additions to tax” in modules which previously were made to reflect IRS’ pretended preparation
   of a return. SFR packages are not treated internally by IRS as substitute income tax returns,
   since IRS uses either a 290 or 200 transaction to memorialize the data computed in such
   “packages”.

       No computed deficiency/penalty/interest data existed at the time the initial Step 2 AIMS
   “424”/”036” transaction occurred, by which IRS caused the phrase “return received date” to be
   inserted into the affected IMF module. An “Additions to Tax” assessment resulting from an
   “audit” is, hence, not an “SFR 150”, despite the fact that the phrase SFR 150 was entered into the
   targeted module in Step 4, 11 days after the TC420.

       Without the phrase “SFR 150” having been fraudulently entered in Step 4, the IMF software
   apparently would prevent IRS from entering, into the targeted tax module, claimed “deficiency”
   amounts calculated on ‘Income Tax Examination CHANGES Forms 4549’, since the IMF
   software (predictably) requires a return to have been memorialized in an annual module by either
   a 150 transaction or SFR 150 transaction before any so-called “additions to tax” numbers can be
   entered via a TC 300 or 290 transaction.

   Step 7B. VARIATION on a THEME: the ASFR / Sun MicroSystems Platform

      In September 2017, IRS suspended operation of the “Automated Substitute For Return”
   program, (ASFR), which used the free-standing Sun MicroSystems Platform (SMSP) located in
   Martinsburg, West Virginia. (It may have since been restarted.)

       The ASFR/SMSP sequence was fully automated, from production of unsigned assessments,
   wrongly dated, unsigned “proposed assessments”, “30 day letters”, “90 day letters”, and entries
   in the IMF of various dates.26 It provides a useful comparison to the more labor intense use by


   26 We only recently discovered the SMS Platform during the ongoing forfeiture case of
   United States v. Ford, in the Eastern District of California. That is, in discovery, the DoJ
   produced evidence from the IRS revealing the sequence of computer fraud used by the

                                              Page 19 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 21 of 62 PageID #: 885




   Examinations of the AIMS software, although both producing the same ultimate results: falsified
   IMF digital records.

      The ASFR/SMSP program is fully discussed in the Internal Revenue Manual, beginning with
   IRM Section 5.18.1.1. Four sections are extremely helpful in this analysis.

     IRM Section 5.18.1.6 states:
        “When ASFR processing is initiated on a module, the ASFR system will calculate
        the proposed tax assessment, and generate both the 30-day and 90-day letters.”
       In other words, once the SMSP is engaged by IRS’ “Taxpayer Delinquency
   Investigation” function, 27 no human being is involved until a data entry clerk inputs a
   claimed deficiency amount into the targeted IMF, usually many months after it is
   automatically calculated by the SMSP.

       In the IRM, IRS further helpfully explains the interaction of the SMSP with the IMF
   database:

     IRM Section 5.18.1.6.1. “ASFR Dummy TC 150”, states:
        “When an ASFR 30-Day Letter (‘2566’) is generated, ASFR requests a TC 971
        with Action Code 141 be posted to the Individual Master File (IMF) module
        under consideration. The TC 971 triggers a dummy return to then post. The
        dummy return posts as a TC 150 for ‘$0.00’ to the module. An ASFR dummy
        return can be identified by the literal ‘SFR’ to the right of the TC 150 on
        TXMODA. Additionally, the Document Locator Number (DLN) will (contain) a
        Julian date of 887. The Julian date for an SFR computed by the IRS
        Examinations Division is ‘888’.”

       We thus learn that the information provided by the Document Locator Number, when
   decoded, clarifies whether IRS used the AIMS or the SMSP software to falsify the IMF module.
   Far more importantly, however, the IRM section cited means that the SMSP automatically
   creates the appearance in the IMF record that a so-called “dummy” return was created by IRS, on
   a claimed date, when in fact no such thing exists.

      The IRM blatantly confirms the fraud:

   “IRM 5.18.1.6.4 (04-06-2016) Preparing and Processing ASFR Dummy Return




   Collections Division against Ms. Ford. On March 27th, 2018, we presented that evidence in
   support of Ms. Ford’s Opposition to Summary Judgment. That evidence is available on
   request. The Court wholly ignored the evidence, as did the Ninth Circuit on appeal.
   27 See, for details of the “TDI” system, IRM 5.18.1.2 (04-06-2016) Automated Substitute for

   Return (ASFR) Program Overview.

                                           Page 20 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 22 of 62 PageID #: 886




        1. ASFR generates a TC 971 AC 141 which triggers a dummy return to post to the
           module. No paper return exists. Do not attempt to request the DLN from files or
           try to associate anything with it.” [Emph. added]

      IRS thus concedes, in print, that no dummy return even exists, when the ASFR/SMSP
   program is used to prosecute “non-filers”.

       If no response is made by the targeted “non-filer” to either the automated “proposed
   assessment”, the “30 Day Letter” or the “90 day letter”, here’s what happens:

   5.18.1.6.11.53 (04-06-2016) CLOSED, No Taxpayer Response (Default)

            “Status 104 indicates that a default assessment was requested. ASFR systemically
            (automatically) places modules in Status 104 when the Status 090 follow-up date
            expires, and the module passed TIF check 4. See IRM 5.18.1.6.15, ASFR Follow-
            up or Action Dates. ASFR systemically requests a TC 290 tax assessment, TC
            495, and TC 599 CC 088.”

       That is, the SMS Platform notices the IMF software of a need to prepare a tax assessment.
   IRS defines a “290” Transaction as indicating that an “additional tax (was) assessed”. 28 But,
   when the ASFR/SMSP program is used, a mere data clerk simply enters into the IMF, via a 290
   transaction, the precise alleged deficiency total calculated by the SMSP at the inception of the
   attack. Responses to FOIA requests by IRS prove that no original assessment, nor any
   “additional tax assessment” is ever made by any authorized human being, when the ASFR SMSP
   program is used.

      But regardless of whether the IMF record is falsified via AIMS or by the ASFR/SMSP
   program, IRS creates paper documents to prevent discovery in litigation of IRS’ falsified
   underlying digital records, which drives every attack on “non-filers”.

   Step 8: Creation of “Self-authenticating”, False Certifications for Use by DoJ

   In this step, another IRS employee is told to look at the targeted IMF annual module/record as it
   was amended in Steps 2-7, (whether using AIMS or the SMSP), complete with its fraudulent
   “SFR 150” shown to have been created on a date different from the claimed Return Received
   Date, and, now, with the newly added amounts due, such as the claimed deficiency due (via TC
   300 or 290), penalty due (TC 160), interest due (TC 170), etc.

      Then, after reviewing the IMF, this employee creates a paper “Form 4340 Certificate of
   Assessments, Payments, and Other Specified Matters” (or similar document; there are variants)
   wherein she falsely infers a “Substitute for Return” was performed on any one of three different



   28   See IRS “Processing and Codes Manual”, a.k.a. 6209 Manual, Pg. 8-13.

                                             Page 21 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 23 of 62 PageID #: 887




   conflicting dates, none of which are true. [See Doc. J, an example of such “Certificate”
   concerning Mr. Ellis and 2007 created by “Denise Bradley.”]

       Specifically, analysis of the Doc. J Certification shows it is purposefully ambiguous to lead
   the reader to assume an SFR occurred either on 1.) “01132010”, (January 13, 2010), which is the
   date we know that the “424/036” AIMS/IMF transactions occurred, (See Doc. G, Pg. 1) or
   maybe on 2.) “02082010”, (February 8, 2010), which is the date the module was supposedly
   referred by Collections to Examinations via the 420, (See Doc. F, Pg. 1), or maybe on 3.)
   “11152010”, (November 15, 2010) which is the date IRS data entry staff entered into the IMF
   via the TC 300 the deficiency amount, interest and penalties the Package Lady computed, (See
   Doc. F, Pg. 2). But, no substitute income tax return was prepared on any date, let alone any
   of those three.

       Most importantly, the fraudulent Certificate does NOT mention the “Package-Lady”
   (Maureen Green, in Ellis’ case) who created the deficiency data on the 4549 Changes Form, nor
   the date of her work. [Please review Docs. A and I, both of which were supposedly created on
   April 12, 2010 as part of an “SFR Package”. Please NOTE that the date April 12, 2010, never
   shows up in the IMF for Ellis and 2007, or in the 4340 Certificate.]

        [If the SMS Platform is/was used to falsify the IMF, the related Certificate will reflect that
   the date of the pretended, non-existent “dummy return” is when a summary record of assessment
   supposedly occurred! Evidence from discovery in Ford is available on request.]

       So, the IRS Examinations Division employee computing data that attorneys will later infer to
   be part of a substitute income tax return can never be identified or cross-examined in court as to
   her authority to create such document. Ms. Green disappears from the picture.

       Critically, the “Certifier” (Ms. “Bradley” in Ellis’ case re 2007) does not claim the
   information she provides is actually true, just that it accurately reflects information somewhere in
   the bowels of the IRS.

       IRS creates the Certifications pursuant to evidentiary rules, which allow for “self-
   authenticating” documentation in certain instances involving complicated records. For non-
   lawyers’ information, the Certification part of the scheme provides the DoJ the ability to provide
   a Court just enough information to secure the IRS/DoJ goal (seizures, tax court judgments, etc.)
   while preventing cross examination of IRS expert witnesses about the identity of the Package-
   Lady, or about her lack of authority to perform substitute income tax returns for “non-filers,” or
   about the identity of those who falsified the IMF to make it appear a substitute income tax return
   (“SFR 150”) supposedly occurred on a certain date, etc.

      Any fact-finder will look at the Certification provided by DoJ, shrug and say: “The Affiant
   swore she saw information actually on file somewhere in IRS, and nothing in the certificate gives

                                             Page 22 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 24 of 62 PageID #: 888




   defense counsel cause to question the expert witness about the underlying data. The presumption
   of regularity controls, and we will assume in the absence of contrary proof, that a substitute for
   return was performed by the Government, showing a deficiency amount owed.” [See Footnote
   12, for clarity.]

       The entire sordid underlying scheme, including the Package-Lady, (Ms. Green, for example),
   the unknown-named employee who initially inserted the phrases “Return Received Date” and
   “SFR 150” into the IMF, etc. is rendered invisible by the falsified paper Certificates.

   Step 9: High Level IRS Attorneys Knowingly Approve Use of Falsified Documents

       The act of falsifying government records, as well as the act of deliberately using falsified
   documents, are separate violations of the criminal law proscribed at 18 U.S.C. §1001. Since the
   program invariably occurs, as described herein, in cases involving “non-filers”, and thus is not
   ad hoc, high-level IRS attorneys authorized the creation and use of the falsified IMF and
   certifications, which Collections personnel “use” to justify levies, liens, etc. But, the scheme
   unfolds so that each participant in the sprawling enterprise has no idea of the unlawful nature of
   the acts which precede or follow theirs, thus providing “plausible deniability” for IRS staff.

   Step 10: DoJ Conceals the Scheme, Uses Its Fruit, and Profits from It

       IRS prepares the misleading Certifications not only to be used by their Collections staff, but
   also to provide DoJ colorable documentation justifying the Government’s position, since DoJ
   represents the Service in all court cases. However, in every criminal case, DoJ attorneys are
   imputed by law to know that “exculpatory information” exists in the records of the Agency
   prosecuting the case. 29 That means the DoJ attorney, in “willful failure-to-file” cases, is imputed
   to know that IRS falsifies its records in the manner shown in Steps 1-8 above, even if the
   attorney has no personal knowledge of the scheme. But, there’s more.

       Incredibly, in the DoJ’s 2001 Criminal Tax Manual, Section 40.03[9][c], the DoJ directly
   instructs United States Attorneys to avoid entering the (falsified) IMF records into evidence in
   court hearings. Instead, the DoJ instructor/author advises substituting IRS’ “self-authenticating”
   falsified certificates for IMF records:



   29 See United States v. Beers, 189 F.3d 1297, 1304 (10th Cir.1999) “[i]nformation possessed
   by other branches of the government, including investigating officers (of investigative
   agencies), is typically imputed to the prosecutors of the case’ for Brady purposes; United
   States v. Jennings, 960 F.2d 1488, 1490 (9th Cir. 1992) ‘[t]his personal responsibility cannot
   be evaded by claiming lack of control over the files … of other executive branch agencies’.
   Thus, a defendant’s due process right to a fair trial is violated when any Government actor,
   agent or agency withholds material evidence favorable to the defendant, irrespective of any
   personal knowledge of the prosecuting attorney.”

                                             Page 23 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 25 of 62 PageID #: 889




       “Admissibility of IRS Computer Records. The introduction of the actual Individual
      Master File (IMF) transcript of account through a witness can open the witness to cross-
      examination by the defense about every code and piece of information contained in the
      transcript. In order to avoid this problem, it may be wiser to simply offer IRS
      computer records at trial in the form of (paper) Certificates of Assessments and
      Payments, certified documents reflecting tax information kept on file at the IRS.”
      [Emphasis added.]
      https://www.justice.gov/sites/default/files/tax/legacy/2006/02/28/40ctax.pdf

       Why is it “wiser”, and what intelligent U.S. Attorney could not understand the veiled
   advice/inference, that introduction of IMF digital records into a criminal prosecution might
   hinder a conviction? [As an aside, the cryptic phrase “may be wiser” is never used anywhere
   else in the Criminal Tax Manual.]

       The attorney, or attorneys, who provided that instruction to U.S. Attorneys were aware that,
   by placing into evidence IRS’ falsified IMF records concerning a “non-filer”, with its telltale
   document locator evidence, with its mismatched dates contradicting the Certifications, with its
   concealed transactions, etc., IRS experts could be compelled under cross-examination to reveal
   the entire underlying IMF record falsification program, (whether initiated by Collections or
   Examinations) the lack of authority to perform substitute income tax returns for “non-filers,” the
   imaginary zero returns, the improper use of procedures (AIMS to modify IMF records when no
   election is made for IRS to perform a 1040A return), etc. All of which would prove to a jury that
   Congress never imposed the income tax on “non-filers”, since Congress can’t authorize the
   wholesale systematic falsification of government records.

       Thus, although DoJ attorneys are imputed by law to know the existence of the exculpatory
   information concealed in the falsified IMF records of IRS concerning any person prosecuted in
   Court, the DoJ instructs their attorneys to avoid presenting that evidence to victims or fact
   finders, which results in a 97% conviction rate in “willful failure to file” cases (inevitably based
   on falsified underlying IMF records).

       Falsifying government records is proscribed at 18 U.S.C. §1001, as is knowing “use” of
   falsified records. Concealing the commission of a felony (“misprision of felony”) is a violation
   of 18 U.S.C. §4. IRS and DoJ attorneys are participating in a “conspiracy against rights” to
   surreptitiously circumvent and rape the due process rights of “non-filers”, protected by the Fifth
   Amendment. Conspiracies to violate constitutional rights of others is violative of 18 U.S.C.
   §241. Obstruction of justice is criminalized at 18 U.S.C. §1503.

   Afterward – Speculations/Inferences

       Since the Commissioner has had over 100 years of practice enforcing the income tax on
   “non-filers”, exactly why does the Commissioner commit and conceal crimes to justify seizing
   the property of “non-filers”? Obvious answer: He has no lawful power to determine deficiency

                                             Page 24 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 26 of 62 PageID #: 890




   amounts absent a justiciable controversy raised voluntarily by an American. Said differently, the
   Commissioner has not been given, by Congress, LAWFUL power to compel “non-filers”, as
   conceded by the IRS Assistant Chief Counsel:

           “Accordingly, the penalties of perjury statement has important significance in our
          tax system. The statement connects the taxpayer’s attestation of tax liability (by
          the signing of the statement) with the Service’s statutory ability to summarily
          assess the tax. (Emphasis added) Assistant Chief Counsel, Memorandum 3 (July
          29, 1998) http://www.irs.gov/pub/irs-wd/1998-053.pdf. [See Doc. L, Pg.3, 2nd
          Full ¶, attached hereto, as a courtesy copy.]

       That is a GIGANTIC concession. Unless a person attests under oath as to a duty to file,
   whether the amount claimed is zero or larger, the Service’s authority to summarily assess the
   income tax cannot be activated. It lies inert, paralyzed. But, when a person provides the
   Government sworn 1040 evidence, IRS is fully authorized to act on it, to dispute any amount
   claimed, to summarily assess, to seize and/or to prosecute.

       The Commissioner can’t seize property without a “deficiency”, and publicly admits he has no
   delegated power to execute substitute income tax returns under 26 U.S.C. §6020(b). That means,
   even if he supposes a tax liability/deficiency exists, he has no unilateral power to create a
   controversy he can use to compel collection.

       IRS software is stringently written to follow the law. So, IRS manipulates adjunct computers
   (AIMS or SMSP) to falsify IMF records reflecting that a taxpayer has attested to his liability,
   (that a 1040A return supposedly exists), absent which IRS cannot LAWFULLY create the
   appearance of actionable deficiencies, and commence collection.

       The restrictions built into his IMF software perfectly reflect the voluntary nature of the
   return; so does the Commissioner’s “work-around”. He “games” his IMF software to make his
   almost indecipherable, encoded IMF records falsely reflect that a return was received on a
   claimed date, when no return exists at all, which then allows him to enter into an IMF a
   determination of a collectable deficiency.

      As noted above, the complex, layered scheme’s existence infers Congress ACTUALLY
   imposed no duty on “non-filers” to file returns , that the income tax system is truly based on the
   “gem of voluntary compliance”, 30 that, to seize the property of those who don’t volunteer,

   30  "We don't want to lose voluntary compliance... We don't want to lose this gem of
   voluntary compliance." Fred Goldberg, IRS Commissioner, Money magazine, April, 1990.
   Goldberg confirmed the 1953 testimony of Dwight E. Avis, head of the Alcohol and Tobacco
   Tax Division of the Bureau of the Internal Revenue before the House Ways and Means
   Committee of the Eighty-Third Congress: "Let me point this out now: Your income tax is
   100 percent voluntary tax, and your liquor tax is 100 percent enforced tax. Now, the
   situation is as different as night and day."

                                            Page 25 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 27 of 62 PageID #: 891




   requires commission of concealed crimes to conjure the appearance of “substitute income tax
   returns” after which IRS fabricates pretended “deficiency amounts” justifying seizures, that
   without such falsified records no seizure or criminal prosecution could be justified, and that
   Government attorneys and software engineers have been fabricating for decades the appearance
   of pretended duties and viciously enforcing the “income tax”, while raping/destroying helpless
   fellow Americans.

       The guts of the American income tax is a white-collar criminal enterprise, the largest record
   falsification program/entrapment scheme the world has ever seen. And it’s now being operated
   “in the clear”, with full knowledge of every attorney involved.

                               ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

                                   LET OUR PEOPLE GO.
                               ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~



                                      Documents Provided
      Doc. A - Section 6020(b) Certification re Mr. Ellis and 2007

      Doc. B - AMDISA print re: Ellis and 2007

      Doc. D - Revenue Officers’ Handbook, Lesson 23

      Doc. F - IMF MCC TRANSCRIPT COMPLETE, dated 06-22-2011, Re: Ellis, 2007

      Doc. G - TXMOD A Re: Ellis and 2007

      Doc. H - IMF MCC TRANSCRIPT SPECIFIC re Ellis and 2007,
                dated 05-28-2010

      Doc. I - Form 4549 Income Tax Examination Changes, re Ellis and 2007

      Doc. J - Certificate of Assessments, re Ellis and 2007

      Doc. K - FOIA Disclosure by IRS, re Robert McNeil

      Doc. L - IRS “memorandum” dated 29 July 1998


                               Other documentation available upon request



                                            Page 26 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 28 of 62 PageID #: 892




                                     Verification/Declaration

   Comes now Michael B. Ellis and Robert A. McNeil, declaring under penalty of perjury, pursuant
   to 28 USC §1746, that: “The facts stated in the foregoing ‘The Ten Step Program Used by
   IRS/DoJ to Enforce the Income Tax on ‘Non-Filers’” are absolutely true and correct to the
   very best of my knowledge and belief, So HELP ME GOD.”




   Michael B. Ellis                                       Robert A. McNeil




                                          Page 27 of 27
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 29 of 62 PageID #: 893




                     Doc. A
                           Form 13496
                  IRC Section 6020(b)
                     Certification
                                    Ellis
                                    2007
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 30 of 62 PageID #:Doc.
                                                                        Doc. A  894 A
                                                                             Pg. 1 of 1
                                                                        p. 1 of 1


                          Note: "Total pages certified as
                          valid section 6020(b) return" is
                          blank.
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 31 of 62 PageID #: 895




                     Doc. B
                               AMDISA
                                    Ellis
                                    2007
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 32 of 62 PageID #: Doc.
                                                                                896 B
                                                                  Doc. BPg. 1 of 1
                                                                  p. 1 of 1
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 33 of 62 PageID #: 897




                     Doc. D
       Revenue Officers’ Handbook
                             Lesson 23
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 34 of 62 PageID #: Doc.
                                                                                898 D
                                                              Doc. D          Pg. 1 of 2
                                                              p. 1 of 2
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 35 of 62 PageID #: Doc.
                                                                                899 D
                                                              Doc. D            Pg. 2 of 2
                                                              p. 2 of 2
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 36 of 62 PageID #: 900




                      Doc. F
            IMF MCC TRANSCRIPT
                 COMPLETE
                                    Ellis
                                    2007
                                                                                Doc. F
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 37 of 62 PageID #: 901
                                                                 Doc. F        Pg. 1 of 3
                                                                 p. 1 of 3
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 38 of 62 PageID #: Doc.
                                                                                902 F
                                                                                Pg. 2 of 3
                                                                  Doc. F
                                                                  p. 2 of 3
                                                                                Doc. F
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 39 of 62 PageID #: 903
                                                                               Pg. 3 of 3
                                                                Doc. F
                                                                p. 3 of 3
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 40 of 62 PageID #: 904




                     Doc. G
                              TXMODA
                                    Ellis
                                    2007
                                                                                Doc. G
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 41 of 62 PageID #: 905
                                                                  Doc. G        Pg. 1 of 2
                                                                  p. 1 of 2
                                                                                Doc. G
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 42 of 62 PageID #: 906
                                                                   Doc. GPg. 2 of 2
                                                                   p. 2 of 2
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 43 of 62 PageID #: 907




                     Doc. H
            IMF MCC TRANSCRIPT
                 SPECIFIC
                                    Ellis
                                    2007
                                                                                Doc. H
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 44 of 62 PageID #: 908
                                                                Doc. H         Pg. 1 of 2

                                                                p. 1 of 2
                                                                                 Doc. H
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 45 of 62 PageID #: 909
                                                                  Doc. H         Pg. 2 of 2
                                                                  p. 2 of 2
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 46 of 62 PageID #: 910




                       Doc. I
                             Form 4549
           Income Tax Examination
                  Changes
                                    Ellis
                                    2007
                                                                                Doc. I
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 47 of 62 PageID #: 911
                                                                Doc. I          Pg. 1 of 2
                                                                p. 1 of 2
                                                                                Doc. I
                                                                 Doc. I
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 48 of 62 PageID #: 912
                                                                                Pg. 2 of 2
                                                                 p. 2 of 2
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 49 of 62 PageID #: 913




                      Doc. J
                             Form 4340
          Certificate of Assessments
                                    Ellis
                                    2007
                                                                                  Doc. J
 Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 50 of 62 PageID #: 914
                                                                                  Pg. 1 of 3



                                                                             Doc. J
                                                                             p. 1 of 3




(1)                                                                              (2)




(3)
                                                                                 Doc. J
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 51 of 62 PageID #: 915
                                                                                 Pg. 2 of 3



                                                                           Doc. J
                                                                           p. 2 of 3
                                                                                 Doc. J
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 52 of 62 PageID #: 916
                                                                                 Pg. 3 of 3


                                                                        Doc. J
                                                                        p. 3 of 3
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 53 of 62 PageID #: 917




                     Doc. K
                  IRS FOIA Response
                 To Request for SFRs
                     Klaudia Villegas
                 Disclosure Manager
                  September 17, 2013
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 54 of 62 PageID #:Doc.
                                                                                918 K
                                                                               Pg. 1 of 3
                                                                      Doc. K
                                                                      p. 1 of 3
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 55 of 62 PageID #:Doc.
                                                                               919 K
                                                                         Doc. KPg. 2 of 3
                                                                         p. 2 of 3
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 56 of 62 PageID #:Doc.
                                                                               920 K
                                                                         Doc. KPg. 3 of 3
                                                                         p. 2 of 3
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 57 of 62 PageID #: 921




                      Doc. L
        IRS Assistant Chief Counsel
              Internal Memorandum
                          July 29, 1998
                                                                                    Doc. L
                                                                               Doc. L
   Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 58 of 62 PageID #: 922
                                                                                    Pg. 1 of 5
       Internal Revenue Service                                                p. 1 of 5
       memorandum
            CC:DOM:IT&A:4                                   SCA 1998-053
            CRFrance % TL-N-7959-97WLI3                     UILC 6011.00-00
                                                                 6065.03-00

  date:     July 29, 1998

     to:    District Counsel, Houston
            Attn: Christina Moss

  from:     Assistant Chief Counsel (Income Tax & Accounting)


            Disclaimer Returns
subject:    Significant Service Center Advice

            This responds to your request for Significant Service Center
       Advice dated February 13, 1998, in connection with a question
       posed by the Austin Service Center.


                                  Disclosure Statement

            Unless specifically marked "Acknowledged Significant Advice,
       May Be Disseminated" above, this memorandum is not to be
       circulated or disseminated except as provided in CCDM
       (35)2(13)3:(4)(d) and (35)2(13)4:(1)(e). This document may
       contain confidential information subject to the attorney-client
       and deliberative process privileges. Therefore, this document
       shall not be disclosed beyond the office or individual(s) who
       originated the question discussed herein and are working the
       matter with the requisite "need to know." In no event shall it
       be disclosed to taxpayers or their representatives.

                                          ISSUE

            Whether a complete Form 1040 with an attachment to an
       otherwise effective penalties of perjury statement 1 (hereafter
       "addition") is a valid return for federal tax purposes.

                                       CONCLUSION

            A complete Form 1040 with an addition that denies tax
       liability is not a valid return because the addition negates the
       penalties of perjury statement. However, if the addition does


            1
               The use of the phrase otherwise effective penalties of
       perjury statement means the taxpayer signed the statement and did
       not make a change to it.
                                                                                 Doc. L
                                                                            Doc. L
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 59 of 62 PageID #: 923
                                                                                 Pg. 2 of 5
                                                                            p. 2 of 5
                                       % 2 %
   not negate the statement, but merely makes a protest against
   taxes or other matters, the form is a valid return for federal
   tax purposes.

                                      FACTS

        A service center receives complete Forms 1040 with additions
   in which taxpayers protest the payment of taxes. Taxpayers
   usually call attention to the addition by (1) writing an asterisk
   on the return, either next to line 53 (total tax amount) or line
   64 (the tax amount owed) and (2) inserting on the second page of
   the return by lines 61-64 or on the bottom of the second page the
   following text: "The admitted liability is zero. See Attached
   Disclaimer Statement."

        In the examples you provided, all the additions state that
   the taxpayer denies liability for the tax shown on the Form 1040.
   In some cases, the taxpayer also includes $1,000 with the Form
   1040 and states in the addition the following: "payment in the
   amount of $1,000 as a voluntary contribution."

        The service center has experienced some uncertainty in its
   disposition of these sorts of forms. Because of this and the
   potential for inconsistent treatment and processing of these
   forms, you requested this significant service center advice.


                                   DISCUSSION
        Section 6001 of the Internal Revenue Code requires every
   person liable for tax to make a return and comply with the rules
   and regulations issued by the Internal Revenue Service.

        Section 6011 of the Code requires every person liable for
   tax imposed by title 26 to make a return according to the forms
   and regulations prescribed by the Service.

        Section 6065 of the Code and §1.6065-1(a) of the Income Tax
   Regulations require any return made under any provision of the
   internal revenue laws or regulations to contain or be verified by
   a written declaration that it is made under penalties of perjury.

        If a taxpayer fails to comply with section 6065 by
   submitting a return without the executed penalties of perjury
   statement, that return is a nullity. Lucas v. Pilliod Lumber
   Co., 281 U.S. 245 (1930). For example, in Hettig v. U.S., 845
   F.2d 794 (8th Cir. 1988), the court found that the taxpayer's
   return was a nullity because striking the words "under penalties
   of perjury" negated the penalties of perjury statement.
                                                                                 Doc. L
                                                                            Doc. L
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 60 of 62 PageID #: 924
                                                                                 Pg. 3 of 5
                                                                            p. 3 of 5
                                       % 3 %
        A taxpayer can also negate the penalties of perjury
   statement with an addition. In Schmitt v. U.S., 140 B.R. 571
   (Bank W.D. Okl. 1992), the taxpayers filed a return with the
   following statement at the end of the penalties of perjury
   statement, "SIGNED UNDER DURESS, SEE STATEMENT ATTACHED." In the
   addition, the taxpayers denied liability for tax on wages. The
   Service argued that the statement, added to the "return",
   qualified the penalties of perjury statement, thus making the
   penalties of perjury statement ineffective and the return a
   nullity. Id. at 572.
        In agreeing with the Service, the court pointed out that the
   voluntary nature of our tax system requires the Service to rely
   on a taxpayer’s self-assessment and on a taxpayer’s assurance
   that the figures supplied are true to the best of his or her
   knowledge. Id. Accordingly, the penalties of perjury statement
   has important significance in our tax system. The statement
   connects the taxpayer’s attestation of tax liability (by the
   signing of the statement) with the Service’s statutory ability to
   summarily assess the tax.
        Similarly, in Sloan v. Comm’r, 53 F.3d 799 (7th Cir. 1995),
   cert. denied, 516 U.S. 897 (1995), the taxpayers submitted a
   return containing the words "Denial & Disclaimer attached as part
   of this form" above their signatures. In the addition, the
   taxpayers denied liability for any individual income tax. In
   determining the effect of the addition on the penalties of
   perjury statement, the court reasoned that it is a close question
   whether the addition negates the penalties of perjury statement
   or not. The addition, according to the court, could be read just
   to mean that the taxpayers reserve their right to renew their
   constitutional challenge to the federal income tax law. However,
   the court concluded that the addition negated the penalties of
   perjury statement. Id. at 800.
        In both Schmitt and Sloan the court questioned the purpose
   of the addition. Both courts found that the addition of
   qualifying language was intended to deny tax liability.
                                                                                 Doc. L
                                                                            Doc. L
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 61 of 62 PageID #: 925
                                                                                 Pg. 4 of 5
                                                                            p. 4 of 5
                                       % 4 %
   Accordingly, this effect rendered the purported returns invalid. 2
        On the other hand, courts have acknowledged that taxpayers
   may make additions to the return to exercise their first
   amendment rights without negating the penalties of perjury
   statement. For example, in McCormick v. Comm’r, 94-1 U.S.T.C.
   ¶ 50,026 (E.D.N.Y. 1993), the taxpayer timely filed a complete
   return and signed it under penalties of perjury. Immediately
   below the penalties of perjury statement, the taxpayer added the
   statement "under protest." The Service did not treat the return
   as a valid return. The court found in favor of the taxpayer
   finding that the taxpayer was lodging a protest rather than
   denying tax liability. See also, Todd v. U.S., 849 F.2d 365 (9th
   Cir. 1988).

        These cases highlight the tension between a taxpayer's
   exercise of first amendment constitutional rights and a
   taxpayer's statutory obligation to file a tax return under
   penalties of perjury. If by making the addition the taxpayer
   both exercises a constitutionally protected right (to protest)
   and negates the penalties of perjury statement, courts have held
   that the statutory duty to file a tax return outweighs the small
   infringement, if any, on a taxpayer's first amendment right to
   protest. See Sloan, 53 F.3d at 800; Hettig, 845 F.2d at 795-96.

        You submitted several redacted Forms 1040 with additions for
   our consideration. To determine whether an addition to a Form
   1040 denies tax liability, the courts analyze the purpose of the
   addition. In each of the Forms 1040 you submitted for our
   review, the addition explicitly denies the tax liability set
   forth on the related return. These additions, therefore, negate
   the penalties of perjury statements and the Forms 1040 fail to
   constitute valid returns for federal tax purposes.

        When the service center receives a Form 1040 with an
   addition, we suggest the service center process the form as
   follows: Upon receipt of the form, the Code and Editing Function


         2
           Note, however, that in Penn Mutual Indem. Co. v. Comm’r ,
   32 T.C. 653 (1959), aff’d 277 F.2d 16 (3d Cir. 1960), the
   taxpayer filed an otherwise facially complete return showing a
   tax due. The taxpayer attached a letter to the return denying
   that it owed the tax, claiming the applicable taxing statute as
   unconstitutional. The court concluded that the taxpayer had
   filed a valid return. Thus, the court appeared to cast the
   return as a "no tax" return, meaning the reported tax liability
   is actually zero, rather than as a nullity. See id. at 668
   (Murdock, J., concurring).
                                                                                 Doc. L
                                                                            Doc. L
Case 1:18-cr-00039-WES-LDA Document 52-4 Filed 12/28/20 Page 62 of 62 PageID #: 926
                                                                                 Pg. 5 of 5
                                                                            p. 5 of 5
                                       % 5 %
   at the service center should promptly send the form to the
   Examination Function. If the Examination Function determines
   that a taxpayer’s addition denies tax liability (and, therefore,
   negates an otherwise effective penalties of perjury statement),
   the form is not a valid return, and penalties, such as the
   failure to file penalty, and interest would apply. The
   Examination Function should contact District Counsel regarding
   the disposition of forms containing ambiguous or doubtful
   additions.

        Moreover, if the return is not a valid return, the Service
   should issue a statutory notice of deficiency for any taxes due
   (including any amount determined by the taxpayer). This practice
   will protect the statute of limitations on assessment if a court
   subsequently decides that the form is a valid return.
        We trust this advice addresses your concerns satisfactorily.
   If you have any questions, please contact Ms. Renay France, an
   attorney of my staff, on 202-622-4940.




                                               By       /s/
                                               Rochelle L. Hodes
                                               Senior Technician Reviewer
                                               Branch 4


   cc:    Assistant Regional Counsel (TL), Midstates Region
          Assistant Regional Counsel (CT), Midstates Region
